DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-16, 18-21, 23, 25-26, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US 2015/0348926 A1), in view of Bower et al. (US 2016/0020131 A1), hereinafter “Bower(2)”.
Regarding claim 1, Bower discloses a method of making a micro-transfer printable module structure (Title; Abstract; fig. 5), comprising: providing a destination substrate (94), the substrate having a substrate surface (fig. 3A: top surface, as viewed) and comprising an individual dielectric (PDMS) 5substrate post (left one of 96) protruding from the substrate surface (figs. 3A-3C; par. 0071-0072 and 0093); printing (i.e. transfer printing) a component (left one 22) from a component source wafer (90) to the substrate post (figs. 3B-3D; par. 0073), the component having a component top side (figs. 3B-3D: top, as viewed), a component bottom side (figs. 3B-3D: bottom, as viewed) opposite the component top side, the component bottom side disposed only on the individual substrate post (fig. 3B), the component extending over at least one edge (top edge) of the individual substrate post (fig. 3B-3D); and 10providing one or more component electrodes (26) disposed on the component, wherein the micro-transfer printable module structure (all of the elements in fig. 3D) comprises the substrate, the individual dielectric substrate post, and the component disposed on the individual substrate post (fig. 3D; pars. 0071-0074). Bower, however, does not disclose that the destination substrate comprises PEN, PET, polyimide, glass, a semiconductor, or sapphire.
Bower(2) teaches that it is well known to perform a related method of forming a micro-transfer printable module (Title; Abstract; figs. 2A-2B), including at least providing a destination substrate (110), the substrate having a substrate surface (fig. 2A: top surface, as viewed) and comprising an individual dielectric 5substrate post (any one of 202) protruding from the substrate surface (fig. 2A; pars. 0337, 0345 and 0353); wherein the destination substrate comprises PEN, PET, polyimide, glass, a semiconductor, or sapphire (par. 0065: “polyimide, PEN, PET, glass, a semiconductor, [or] sapphire”).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Bower to incorporate the choice of a preferred destination substrate material of Bower(2). As indicated in the cited portions of Bower(2), the substrate material is selected from a list of known usable materials, without any need to modify the method of manufacture. Further, Bower also indicates that a rigid or flexible substrate can be used, indicating that selecting the preferred material was considered to be obvious. Respectfully, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, selecting the substrate material based upon desired wettability, or adhesion, or peeling strength or flexibility, etc., are considered routine considerations and the materials selected are well known for their suitability. As such, any of the preferred materials would have been incorporated in the claimed method with reasonable expectation of success, and no apparent need for new or special steps in the prior art method.
Regarding claim 2, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further discloses that the one or more component electrodes comprises (i) a component top electrode disposed on the component top side, (ii) a component bottom electrode disposed on the component bottom side, or (iii) both (i) and (ii)(option “(i)”: fig. 3D). 
Regarding claim 3, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further discloses patterning the substrate to form a patterned substrate and the substrate post (par. 0093).
Regarding claim 15, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further discloses providing a module source wafer (20) comprising a patterned sacrificial layer (50 and portions of 20 which remain on 22) comprising one or more sacrificial portions (60) each adjacent to 25one or more anchors (locations where 60 meets 20), wherein the one or more sacrificial portions are differentially etchable from the wafer and the substrate is disposed at least partially on one of the one or more sacrificial portions (figs. 1A-1C and 4A-4B; pars. 0064 and 0077-0078). Note: the term “differentially etchable” does not actually require or recite any etching step. As such, it is held that, in Bower, because the portion 150 is etched in preferred directions and locations, whereas the remainder of the wafer 120 is not etched, it is not only “differentially etchable”, but has been positively recited as being etched “differentially” by the prior art to Bower. This interpretation aligns with the broad descriptions of “differentially etched” in the instant specification.
Regarding claim 16, Bower in view of Bower(2) teaches the method of claim 15 as detailed above, and Bower further discloses etching one of the one or more sacrificial 30portions and transferring the substrate to a destination substrate (94) (figs. 1A-1C and 4A-4B; pars. 0064 and 0077-0078).
Regarding claim 18, Bower in view of Bower(2) teaches the method of claim 15 as detailed above, and Bower further discloses etching one of the one or more sacrificial portions (pars. 0067 and 0087); picking up the module structure with a pick-up transfer device, transferring the module structure to a printing transfer device, and printing the module structure with the printing transfer device wherein the pick-up transfer device and the printing transfer device are each a stamp (pars. 0069-0072 and 0094).
Regarding claim 19, Bower in view of Bower(2) teaches the method of claim 15 as detailed above, and Bower further discloses that the sacrificial portions are anisotropically 10etchable (figs. 1A-1B and 2C; pars. 0064-0065). Note: As in claim 15, this claim does not actually recite or require an etching step, only that the portions be anisotropically etchable (i.e. they are capable of being etched in different directions or to different degrees). In Bower, the sacrificial portions at 150 are etchable, and disclosed as being lithographically (i.e. etching) patterned, and are shown to have complex, straight walled geometry. As such, it is evident that the sacrificial portions of Bower are capable of being anisotropically etched. 
Regarding claim 20, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further disclose that disposing the component comprises: providing a component source substrate (20); disposing the component over or on the component source substrate (figs. 1A-1B; pars. 0064-0065); 15providing a sacrificial layer (portion of 20 which remains on 22 and 50) over at least a portion of the component (figs. 1A-1C; pars. 0065-0068); adhering the sacrificial layer to a carrier substrate (90) with an adhesive (figs. 2A-2B; pars. 0069-0071); and removing the component source substrate and exposing at least a portion of the sacrificial layer (figs. 2C-2D; pars. 0070-0072).
Regarding claim 21, Bower in view of Bower(2) teaches the method of claim 20 as detailed above, and Bower further discloses providing the sacrificial layer comprises forming the sacrificial layer (50, by lithographic processes), and the method comprises forming at least one of the one or more component electrodes (26) on the component before forming the sacrificial layer (figs. 1A-1C; par. 0064).
Regarding claim 23, Bower in view of Bower(2) teaches the method of claim 20 as detailed above, and Bower further discloses etching (lithographic process) the sacrificial layer (50) to form a component tether (60) attaching the component to an anchor portion (where 60 connects to 20) of the adhesive, and printing the component (figs. 1A-1E and 4A-4D; pars. 0064 and 0077-0078).
Regarding claim 25, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further discloses that the component bottom side is substantially flat (figs. 3A-3D).
Regarding claim 26, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further discloses that the component comprises a broken or separated tether (60) (figs. 2A-2D; pars. 0063-0065 and 0070-0072).
Regarding claim 28, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further discloses that the individual substrate post comprises polyimide, sapphire, ceramic, quartz, glass, resin, or epoxy (resin: PDMS, pars. 0069 and 0072).
Regarding claim 34, Bower in view of Bower(2) teaches the method of claim 1 as detailed above, and Bower further discloses that the substrate post comprises a same material as the destination substrate (the post, 96, is a unitary part of the destination substrate, 94) (figs. 3A-3B; pars. 0068 and 0072).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bower, in view of Bower(2), further in view of Hu et al. (US 2014/0084240 A1).
Regarding claim 22, Bower in view of Bower(2) teaches all of the elements of the current invention as detailed above with respect to claim 20. The modified Bower, however, does not apparently teach that the method further comprising forming one or more component electrodes of the one or more component electrode on the 25component after removing the component source substrate.
Hu teaches that it is well known to perform a related method of making a micro-module structure (Title; Abstract; fig. 9), comprising: providing a substrate (150), the substrate having a substrate surface (fig. 8A: at 154) and comprising a 5substrate post (152) protruding from the substrate surface (figs. 5A-8B; pars. 0066, 0070-0071 and 0076); and transfer printing a component (micro device: 175) onto the substrate post (fig. 8A-9; pars. 0071-0073), and 10providing one or more component electrodes (170, 121) disposed on the component (figs. 9-10A; pars. 0049-0051 and 0071); and comprising forming a (or “the”) component electrode (121 and/or 170) (fig. 9) on the 25component after removing the component source substrate (at 142) (fig. 3A) (pars. 0056-0060 and 0073-0076). 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Bower to incorporate the formation of the electrodes of the component, after removing the source substrate from the component. It is noted that there is no indication that any surprising results came from moving the step of forming the electrodes to later in the process, nor is there evidence that special steps, other than simply rearranging the existing method of Bower, were devised. 
Moreover, Hu demonstrates that it was well known to form the electrodes at the later time in the process, as would have been predictably understood by PHOSITA. An advantage includes freeing up the source substrate to be reused more quickly in the process, avoiding metallization overflow onto the source substrate and the like. Predictably, these known advantages would have sped up production, and thus decreased manufacturing costs.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bower, in view of Bower(2), further in view of Bower (US 2017/0244386 A1), hereinafter “Bower(3)”.
Regarding claim 24, Bower in view of Bower(2) teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Bower, however, does not apparently teach that the component comprises a piezo-electric material.
Bower(3) teaches that it is well known to perform the related additive manufacturing method, wherein the component comprises a piezo-electric material (Abstract; figs. 1A-2; pars. 0130-0133).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Bower to incorporate the selection of a piezoelectric material to form the electronic component of Bower(3). The selection of the desired material, based upon its preferred properties is considered a routine matter, requiring only ordinary skill. Moreover, there is no indication that any special steps were used to simply substitute piezoelectric material for another type of electronic element. PHOSITA would have realized that semiconductors or piezoelectric materials or passive components would all be easily placed in the method as the preferred electronic component, without having to exercise any inventive ingenuity.
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bower, in view of Bower(2), further in view of Prevatte et al. (US 2017/0048976 A1).
Regarding claim 27, Bower in view of Bower(2) teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Bower, however, does not apparently teach curing the individual substrate post after the printing.
Prevatte teaches that it is well known to perform a related method of forming a micro-transfer printable module (Abstract; pars. 0015-0018), including at least curing the individual substrate post after the printing (figs. 10-11; pars. 0148-0149).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Bower to incorporate the curing the posts after printing the components of Prevatte. The known advantages included decreasing manufacturing and transfer printing time and thus cost by combining the curing of the component and the post into one step. Further PHOSITA would have known that curing the post after printing the component would predictably allow for precise control of adhesion between those elements, thus decreasing undesirable delamination, or enhancing subsequent peelability, as desired. Moreover, there is no indication that any special steps were devised or that any surprising results came from using the known method of Bower with the old curing timing process of Prevatte. It would have been understood that this combination would be made with a reasonable expectation of success.
Regarding claim 32, Bower in view of Bower(2) teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Bower, however, does not apparently teach that the substrate post comprises an oxide or nitride.
Prevatte teaches that it is well known to provide a substrate post with a dielectric coating such that the substrate post comprises an oxide or nitride (par. 0155).
Please refer to claim 1 regarding the rationale for combination of references, as there is no apparent criticality to this limitation with respect to its effect upon the prior art method. Selection of the preferred material for a substrate based upon its suitable properties would have been a routine matter at the time of filing.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Bower (‘926) reference is not relied upon to teach the preferred material of the substrate, and while the Applicant’s explanation of the purported benefits of a preferred substrate material is informational, it does not provide evidence to indicate that Bower is not applicable as a 103 primary reference. The newly applied prior art rejection relies upon Bower(2), which discloses that the substrate material can be selected from a broad range of materials, as is known and understood in the art. Moreover, it is not apparent that the preferred material of the destination product substrate, has any effect upon the required or necessary steps of the actually recited claimed method. Accordingly, and based upon the newly applied prior art rejections above, all currently presented claim limitations are held to have been taught by the prior art, and all arguments on the merits have been answered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729